DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘An article used as front-projection screen comprising first and second scattering elements, which are two distinct diffusely reflecting scattering elements, taking the form of parallel sheets or planes, wherein:

           - the first scattering element is translucent or transparent and comprises at least one textured surface and is chosen from a textured substrate or a specularly transmitting and diffusely reflecting transparent layered element comprising: 

                    two transparent external layers having substantially the same refractive index and each having a smooth external main surface, and

                     a central layer intermediate between the external layers, the central layer comprising at least one transparent layer of refractive index different from that of the external layers or a metal layer,

                    all contact surfaces between two adjacent layers of the layered element, one of the two adjacent layers being a metal layer or the two adjacent layers being two transparent layers of different refractive indices, being textured and parallel to one another, 

                    a root-mean-square slope Rdq of the profile of the textured surface is strictly higher than 0.20, and 

          - the second scattering element is of dark color.’


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852